DISSENTING OPINION
By DONAHUE, J.
The question in this case is purely jurisdictional. Did the court attain jurisdiction of the non-resident executor by service on the attorney, listed by him in the estate?
Sec. 2109.03 R. C., provides that the attorney of record shall be the agent of the fiduciary where such fiduciary is absent; from the stqte.
*472Service by way of publication is also provided for by Code for out-of-state service, §2703.14 R. C. This section is limited by §2703.15 R. C., requiring an affidavit to be filed showing the absence of the party'to be served.
No such limitation is specifically set out in the Code as regarding §2109.03 R. C.
We have another section of the Code which I feel is analogous, §2703.20 R. C., providing for service on non-resident motorists by making the Secretary of State the agent of all absentee motorists for purpose of suits following accidents occurring in Ohio. No statutory requirement for an affidavit is required by statute in regards to this section.
We do have a case under this section, Blackwell v. Columbus & Southern Ohio Electric Co. et al, 65 Abs 222, 113 N. E. (2nd) 676.
In that case, nothing in the body of the petition alleged that defendant was absent from the state. The caption actually showed defendant’s address as in Cleveland, Ohio. Summons was returned showing defendant not found and indicating defendant was absent from the state, and was living in Florida. A second praecipe requested service upon the Secretary of State, with the defendant “now a nonresident,” but showing his last known address as of Cleveland.
The court held that “* * * plaintiff was not required to allege affirmatively in petition that defendant had removed himself from state * * sis it
In other words, they, in effect, said that it was not a prerequisite that plaintiff prove defendant’s absence before service was made.
I believe that the code sections are analogous. Both provide for service on a statutory agent, in derogation of common law. Neither section specifically requires an affidavit, as does the section on service by publication. And I feel that until the absence from the state is denied, there is no necessity for proving the absence beyond what was done in this case.
The basis for these two .sections is clear. In neither case does the state want the parties to get beyond reach. If anything, the fiduciary section, which requires a positive act of appointing an attorney of record who will be the agent, rather than the mere acquiescence by driving on the state’s roads, is the stronger.
It is my opinion that the defendant here has the duty óf making some showing that he was not absent at the time of service on his attorney, before such service may be quashed. I might add that the attempt to quash here is an attempt to prevent, by way of a technicality, plaintiff from proving his claim, thus denying him his day in court.
This judgment should be set aside and the cause remanded for further proceedings.